OPINION — AG — THE OKLAHOMA TAX COMMISSION HAS THE AUTHORITY TO ENTER INTO A RECIPROCAL AGREEMENT WITH TEXAS, REGARDING THE REGISTRATION OF TEXAS VEHICLES IN OKLAHOMA, BUT THE AGREEMENT CAN COVER ONLY THOSE VEHICLES ENGAGED IN INTERSTATE COMMERCE. IN THE ABSENCE OF ANY AGREEMENT, OR IF THE VEHICLE IS CLEARLY ENGAGED IN INTRASTATE COMMERCE, IT WOULD BE ALLOWED INTO OKLAHOMA SUBJECT TO THE NUMBER AND DURATION OF TRIPS SET FORTH IN 47 Ohio St. 1961 22.12 [47-22.12]. IF THE VEHICLE EXCEEDS THE TRIPS AND THEIR DURATION SPECIFIED IN SECTION 22.12, SUPRA, IT WOULD BE REQUIRED TO BE REGISTERED UNDER THE PROVISIONS OF 47 Ohio St. 1961 22.12 [47-22.12](A). WHETHER OR NOT A PARTICULAR OIL TREATMENT RIG WAS ENGAGED IN INTRASTATE RATHER THAN INTERSTATE COMMERCE WOULD DEPEND ON THE FACTS OF EACH INDIVIDUAL CASE. CITE: 47 Ohio St. 1961 22.31 [47-22.31], 47 Ohio St. 1961 22.33 [47-22.33] (JOSEPH C. MUSKRAT)